The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 4, 2021 and January 3, 2022 are being considered by the examiner.

Claim Objections
Claims 5-7 are rejected to because of the following informalities:  
Claim 5, line 2: after the words “the curable composition” delete the words “according to the present invention”.
Claim 6 is objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.
Claim 7, line 2: after the words “the curable composition” delete the words “according to the present invention”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-13, 16-17, and 19 of U.S. Patent No. 10,981,158. Although the claims at issue are not identical, they are not patentably distinct from each other because a catalytic composition consisting essentially of: (i) a metal compound; and (ii) a compound different from (i) that catalyzes an addition reaction between an ethylenically unsaturated compound and a thiol, wherein said catalytic composition is essentially free of vanadium compounds described in claims 1, 4-5, 7-13, 16-17, and 19 of US’158 is substantially identical to a catalytic composition comprising: (a) a polyene; (b) a polythiol, present in an amount greater than 10 percent by weight based on the total weight of components (a) and (b) in the curable composition; and (c) a catalytic component described in claims 1, 4-14, and 19 of the current application.




Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kehr et al. (U.S. Patent 3,676,283), Steinkraus et al. U.S. Patent 4,808,638), Woods et al. (WO 88/02879 A), Okoroafor et al. (U.S. Patent 5,976,422), Ohkawa et al. (U.S. Patent 5,236,967), Bowman (U.S. Patent Application Publication 2009/0047442 A1) and Bartley et al. (U.S. Patent Application Publication 2009/0047531 A1).
Kehr discloses a process for bonding substrates which comprises (claim 1):

    PNG
    media_image1.png
    504
    667
    media_image1.png
    Greyscale

Steinkraus discloses a curable thiol-ene formulation, said formulation being cureable to a crosslinked polymer and comprising: 
   	(a) a polythiol, 
   	(b) a 'ene compound having a plurality of 'ene groups of the formula, ##STR20## 

    PNG
    media_image2.png
    174
    496
    media_image2.png
    Greyscale

where Q is CR12, O, S, NR1 or SO2, R1 is H or alkyl, and m is 0-10, said compound free of allyl, methallyl or 1-propenyl groups, wherein the thiol plus 'ene functionality is greater than four, and 
   	(c) an effective amount of a free radical initiator,
wherein the free radical initiator is a radical photoinitiator, and wherein the free radical initiator is a peroxide or azonitrile compound (claims 1-3). 
Woods discloses that a visible light polymerisable composition comprises (1) a free radically polymerisable material and (2) a photocatalyst system comprising a p- arene metal complex which is a salt of a η5, η6, iron arene cation and a non-nucleophilic anion of formula (VII). R6 is a η6 arena chosen from benzene, alkyl, alkoxy, halo or haloalkyl-benzenes, naphthalene, alkoxy, alkyl, or halonaphthalenes, biphenyl, idene, pyrene or diphenylsulphides; R7 is the anion of a cyclopentadienyl compound, L= di- to heptavalent metal or metalloid with a valence v, Z is a halogen and k is equal to 1 plus the valence of L.

    PNG
    media_image3.png
    248
    902
    media_image3.png
    Greyscale

The photocatalyst system gives rapid curing of polymerisable materials e.g. monomer(s) and/or prepolymers containing (meth) acrylate groups or a copolymerisable monomer combination based on a polythiol and a polyarene, using visible light e.g. from low intensity fluorescent or high intensity tungsten/halide-lamps. Use of visible light offers improved economy and safety compared to the UV light required by previous photocatalyst systems. The catalyst system gives tack-free surfaces on acrylic based composition and can also be used in light-activatable anaerobic compositions which are activated on exposure to light so that they are curable on subsequent exclusion from air. The catalyst system cannot be photo-cured with conventional photoinitiators due to light screening by the imide; the present photo-catalyst system allows curing of imide-containing compositions in layers several mm thick using visible light (abstract).
Okoroafor discloses a polymerizable organic composition comprising at least one polymerizable monomer having at least two ethylenically unsaturated groups, e.g., divinyl benzene, and a polythiol monomer. Optionally, a monoethylenically unsaturated monomer, e.g., phenoxyethyl methacrylate, and/or an anhydride monomer, e.g., methacrylic anhydride, may also be present. Polymerizates prepared from polymerizable organic compositions of the present invention have a refractive index of at least 1.57, an Abbe number of at least 33 and an initial Barcol hardness of at least 1. Also described are photochromic articles prepared from such compositions (abstract, col. 2, line 32 through col. 3, line 8).
Ohkawa discloses an optical molding composition is used for casting and does not cause irritation to the skin or possess a bad smell. This composition comprises (1) one or more polythiol compounds and (2) one or more polyene compounds each having at least two actinic radiation-reactive carbon-to-carbon double bonds in the molecule, and (3) an actinic radiation-sensitive radical polymerization initiator (abstract).
Bowman discloses a process for forming a coating on a substrate in which the coating composition comprises a polyene, a polythiol and a Michael addition catalyst. The coating is cured by exposure to ultraviolet radiation resulting in both free radical addition polymerization and Michael addition cure (abstract). The process for forming a coating on a substrate comprises: (a) depositing on a substrate a curable composition comprising: (i) a polyene containing an electron-withdrawing group, (ii) a polythiol, (iii) a Michael addition catalyst; (b) forming a substantially continuous film of the curable composition on the substrate; (c) exposing the film to radiation; (d) subjecting the film to conditions sufficient to cause a Michael addition reaction of (i) and (ii); whereby the cure in steps (c) and (d) being sufficient to substantially cure the composition (claim 1).
Bartley discloses a package coated at least in part with a composition comprising: (a) a polyene and (b) a polythiol, wherein the composition is curable by radiation, wherein the polyene comprises (meth)acrylate and the polythiol comprises a thiol-containing acid, e.g. pentaerythritol tetrakis(3-mercaptopropionate), and wherein the composition further comprises a Michael addition catalyst (claims 1-11). 
However, Kehr et al., Steinkraus et al., Woods et al., Okoroafor et al., Ohkawa et al., Bowman and Bartley et al. do not disclose or fairly suggest the claimed catalytic composition comprising: 
(a) a polyene; 
(b) a polythiol, present in an amount greater than 10 percent by weight based on the total weight of components (a) and (b) in the curable composition; and 
(c) a catalytic component consisting essentially of: 
(i) a metal compound; and 
(ii) a compound different from (i) that catalyzes an addition reaction between an ethylenically unsaturated compound and a thiol, wherein said catalytic composition is essentially free of vanadium compounds; 
particularly wherein either (1) both components (i) and (ii) of the catalytic composition (c) are added as a single package to (a) and/or (b), or (2) component (i) and/or (ii) of the catalytic composition (c) is added in separate packages to (a) and/or (b) of the curable composition, as per instant claim 1. 
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Kehr et al., Steinkraus et al., Woods et al., Okoroafor et al., Ohkawa et al., Bowman and Bartley et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764